Title: From Thomas Jefferson to Bernard Peyton, 9 December 1824
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Dec. 9. 24.
I recieved a letter yesterday from mr Thompson Collector of N. York informing me that he had recd from Marseilles and forwarded on to you 11. boxes or packages of wines Etc as per bill of lading now inclosed, and had paid for me freight, duties Etc 37.72 which sum I must pray you to remit him. the  invoice of Dodge & Oxnard for these wines and other things amounts to 659 fr.–30 Centmes say 123. D 70 c which sum I must pray you also to remit to E. Copeland junr of Boston. the boxes had better come by waggon addressed to mr Raphael for dispatch, as I had before been obliged to trouble you on acct of my stock of wine being out.I would not draw thus freely on you but on an absolute certainty of replacing the whole before the day of your great call (Jan. 31.) Jefferson while in Bedford  lately delivd 1400 b. of wheat to be ground and forwarded you immediately, say 250. B. flour. 50. B. more will go from here. 1500D. will be furnd by the bank of Lynchbg on bonds due me in  Bedford, besides other considble resources,  which place my reimbursemts to you on certain grounds. Two of our Professors are arrived in N.Y. 3 others sailed in the Competitor from London bound to Norfolk and are by this time either arrived or may be hourly expected, affte salutnsTh:J.